Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156132-4(88)                                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RALPH HEGADORN, as Personal Representative                                                         Elizabeth T. Clement,
  of the Estate of MARY HEGADORN,                                                                                     Justices
                 Plaintiff-Appellant,
                                                                    SC: 156132
  v                                                                 COA: 329508
                                                                    Livingston CC: 2014-028394-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  DEBORAH D. TRIM, Personal Representative of
  the Estate of DOROTHY LOLLAR,
                Plaintiff-Appellant,
                                                                    SC: 156133
  v                                                                 COA: 329511
                                                                    Livingston CC: 2014-028395-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  ROSELYN FORD,
           Plaintiff-Appellant,
                                                                    SC: 156134
  v                                                                 COA: 331242
                                                                    Washtenaw CC: 15-000488-AA
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its brief is GRANTED. The brief submitted on June 8, 2018, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 20, 2018

                                                                               Clerk